DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 12-15, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallara et al. (2002/0188301). Dallara et al. disclose, at in least in figures 4a-6 and 13-16 and paragraphs [0031] to [0036], [0040] and [0041]; an insertion device, comprising: an elongate member (104) including a proximal end portion, a distal end portion and defining a lumen therethrough, the elongate member including a curved portion between the proximal end portion and the distal end portion, the distal end portion configured to removably couple a tissue anchor (e.g., 10) thereto such that a first (proximal) portion of the tissue anchor is disposed outside of the lumen defined by the elongate member (e.g., as shown in fig. 5b), the proximal end portion including a handle (102) defining a longitudinal axis, and a stylet (110) having a proximal end portion and a distal end portion and being configured to move from a first position to a second position with respect to the elongate member, the stylet being fixedly coupled to the handle and configured to engage the tissue anchor to remove the tissue anchor from the elongate member such that a longitudinal axis defined by the tissue anchor is disposed at an angle with respect to the longitudinal axis defined by the handle (e.g., as .
Dallara et al. also disclose a device, comprising: a sheath (104) having a proximal end portion, a distal end portion, and defining a lumen therethrough, wherein an axis defined by the proximal end portion of the sheath is disposed at an angle with respect to an axis defined by the distal end portion of the elongate member; a stylet (110) having a proximal end portion and a distal end portion, at least a portion of the stylet disposed within the lumen of the elongate member, the stylet being slidably coupled to the sheath such that the stylet is configured to move from a first position to a second position with respect to the elongate member; and a tissue anchor (e.g., 10) configured to be removably coupled to the stylet, at least a portion of the tissue anchor being disposed outside of the lumen defined by the sheath when the tissue anchor is 
Dallara et al. further disclose a method of inserting a tissue anchor (e.g., 10)  into a body of a patient, comprising: coupling the tissue anchor to a distal end portion of a stylet (110) of an insertion device; the insertion device including a sheath (104) having a proximal end portion and distal end portion and defining a lumen, at least a portion of the stylet being disposed within the lumen, at least a portion of the tissue anchor being disposed outside of the lumen; inserting the insertion device into the body; decoupling the tissue anchor such that a longitudinal axis defined by tissue anchor is disposed at an angle with respect to an axis defined by the proximal end portion of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dallara et al. (2002/0188301). Dallara et al. disclose the invention substantially as claimed, but do not disclose that the curved portion of the elongate member has a radius of curvature of approximately 1.1 inches. Nevertheless, it would have been a matter of obvious design choice to size the device, so that it has a radius of curvature as claimed. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level ordinary skill in the art. In re Rose.
Claims 16 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dallara et al. (2002/0188301) in view of Beyar et al (5,520,700). Dallara et al. .
Response to Amendment
Applicant’s arguments with respect to claims 1-8, 12-16, and 21-27 have been considered but are moot in view of new grounds of rejection.
Also, in view of the amendment, the nonstatutory double patenting rejection set forth in the Office action of July 15, 2021, is hereby withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771